             Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 1 of 15




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

    UNITED STATES OF AMERICA,

                Plaintiff,

                v.                                                      Case No. 5:19-cr-40101-HLT

    DWAYNE ALLEN ZINN,

                Defendant.


                                       MEMORANDUM AND ORDER

          Defendant Dwayne Allen Zinn moves to suppress evidence and statements obtained during

execution of a search warrant. Doc. 71. He argues that the affidavit supporting the search warrant

omitted material information, that the search warrant did not cover an RV that was searched, and

that statements he made after his arrest were not voluntary. The Court finds that the affidavit

sufficiently stated probable cause, even considering the omitted information, and that the warrant’s

description of the “premises . . . utilized” by Defendant sufficiently described the RV found during

the search. Additionally, the totality of the circumstances demonstrates that Defendant’s

incriminating statements were voluntary. Accordingly, the Court denies Defendant’s motion.

I.        BACKGROUND1

          In August 2019, DEA agents in Topeka, Kansas, received information from DEA officials

in Phoenix, Arizona, that packages of methamphetamine were being sent through the mail to 3524

SE California Avenue in Topeka. In response, DEA Special Agent Olberding began spot



1
     On October 9, 2020, the Court held a hearing on Defendant’s motion and heard testimony from Drug Enforcement
     Administration Special Agent Justin Olberding, and admitted Government Exhibits 1-2 and the exhibits attached
     to Defendant’s motion to suppress (Doc. 71-1, Doc. 71-2, Doc. 71-3, and Doc. 71-4). Based on Special Agent
     Olberding’s demeanor and attentiveness during questioning, the Court credits his testimony in its entirety, but only
     relays those portions of the testimony relevant to the resolution of the motion to suppress.
         Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 2 of 15




surveillance of the address. Throughout August and September, Special Agent Olberding observed

the driveway, house, and garage from one or two blocks away. From his position, he could observe

most of the driveway and the front of the house and detached garage. But he could not see the back

door or behind the garage and was unable to see the back of the property from other vantage points.

       Special Agent Olberding conducted surveillance at least ten times, for one to two hours

each time. On at least eight of those occasions, he observed what he described as high traffic at the

residence, which he described as short visits by more than three cars within a one-hour timeframe.

Based on his experience, Special Agent Olberding believed the high volume of short visits

indicated that drugs were being distributed from the residence. On at least eight occasions, Special

Agent Olberding observed either Defendant (whom he believed to be named Dwayne Allen) or

Daniel Miller at the property.

       On September 30, 2019, while conducting surveillance, Special Agent Olberding and

Shawnee County Sheriff’s Office personnel observed a silver Chevrolet Trailblazer arrive at the

residence. An unknown individual—later identified in the warrant affidavit as the Cooperating

Defendant (“CD”)—got out and stood in the driveway. Defendant came out of the rear door of the

residence and approached the CD. Special Agent Olberding observed the CD put something in his

right front pocket and leave in the Trailblazer.

       After the CD left in the Trailblazer, Shawnee County Sheriff deputies attempted a traffic

stop. The Trailblazer failed to stop. But law enforcement soon found the CD on foot a couple

blocks away and found the Trailblazer abandoned. They took the CD into custody, read his

Miranda rights, and searched him. Officers found one gram of methamphetamine on him, which

the CD said he had obtained from an individual known as Dwayne. Special Agent Olberding

showed him a picture of Defendant, and the CD identified him as Dwayne. The CD offered to take




                                                   2
         Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 3 of 15




Special Agent Olberding to where he had obtained the methamphetamine. The CD gave directions

and pointed out the residence at 3524 SE California Avenue. The CD said that both Miller and

Defendant distributed methamphetamine from the residence, the driveway, and the detached

garage, and that the CD had bought methamphetamine from Defendant and Miller at least 20 times

in the past two months.

       Special Agent Olberding then sought a search warrant for “The Premises of: 3524 SE

California Ave., Topeka, Kansas, utilized by Dwayne ALLEN and Daniel Miller, detached garage

and associated vehicles.” The affidavit detailed Special Agent Olberding’s surveillance of the

property (including the high volume of short visits by numerous individuals and his observation

of the CD’s visit to the property), that the CD had been found with methamphetamine shortly after

a visit to the property, and the CD’s statements about purchasing methamphetamine at the

property. The affidavit noted that the CD was “currently cooperating in hopes of receiving judicial

consideration on a possible State of Kansas, possession of methamphetamine charge” but that the

CD had “not been made any promises of judicial leniency.” The affidavit also indicated that the

CD is an admitted methamphetamine user.

       But the affidavit did not state that the CD was on probation in Shawnee County for a felony

conviction of attempted robbery, which included a 21-month prison sentence if the CD violated

conditions of probation. The affidavit also omitted the CD’s prior conviction for identify theft.

Special Agent Olberding ran the CD’s criminal history before applying for the search warrant. But

he did not include this information because he was relying primarily on his own observations.

       The search warrant was issued on September 30 at around 2pm. It was executed around

5pm that same day. During the search all individuals in the house were removed to the driveway,

handcuffed, and provided water if needed. After the property was secured, officers discovered an




                                                3
         Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 4 of 15




RV parked behind the detached garage, which had not been visible during surveillance. The RV

was somehow attached to the garage, but Special Agent Olberding could not recall exactly how,

other than that power cords were running to the RV from the detached garage. The inside of the

RV was very cluttered, and it did not appear that anyone could sleep in it. The RV did have power,

however. It is not clear who owned the RV.

       At some point during the search, Special Agent Olberding questioned Defendant for

approximately three minutes, which was audio recorded. Special Agent Olberding advised

Defendant of his Miranda rights before questioning. At the time he was questioned, Defendant

was in custody and handcuffed, but he was still in the driveway of the house. During questioning,

Defendant identified which bedroom was his and indicated that the methamphetamine and guns

found there were his. He also said that he was prohibited from having a firearm and that he had

got the methamphetamine “downtown” for personal use. Special Agent Olberding stopped

questioning Defendant after Defendant asked for an attorney. A grand jury subsequently indicted

Defendant for possession with intent to distribute and a firearm charge.

II.    ANALYSIS

       In his motion to suppress, Defendant argues that material information was omitted from

the warrant affidavit and that the warrant did not cover the search of the RV. He also challenges

the voluntariness of his statements to law enforcement.

       A.      Omissions from the Search Warrant Affidavit

       Defendant’s first argument is that the affidavit supporting the search warrant omitted

information about the CD’s criminal history. Affidavits supporting search warrants are generally

entitled to a presumption of validity. Franks v. Delaware, 438 U.S. 154, 171 (1978). To be entitled

to an evidentiary hearing under Franks, a defendant must allege that the affidavit contains an




                                                4
            Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 5 of 15




intentional misrepresentation or omission and must support those allegations with evidence.2 Id.

To warrant relief under Franks, a defendant must show by a preponderance of the evidence that

(1) an affidavit contains an intentional or reckless misrepresentation or omission that (2) is material

to issuance of the warrant. United States v. Moses, 965 F.3d 1106, 1110 (10th Cir. 2020). If both

recklessness and materiality are shown, a court must suppress the evidence obtained by the search

warrant. Franks, 438 U.S. at 156.

         In evaluating this argument,3 the Court starts with the information that was included in the

affidavit. In the affidavit, Special Agent Olberding stated that he received information from the

DEA that 3524 SE California Avenue was a destination and distribution point for

methamphetamine. He then conducted surveillance on the property at least ten times over the

course of two months. On at least eight of those occasions, he observed Defendant and Miller at

the property, and observed “multiple vehicles and unknown individuals arrive at the residence,

remain at the residence a short period of time and depart the residence.” Based on Special Agent

Olberding’s experience and training, which was detailed in the affidavit, these short visits were

indicative of drug transactions. Then, on September 30, Special Agent Olberding observed the CD

and Defendant have an interaction in the driveway, where the CD appeared to put something in

his pocket. Shortly thereafter officers stopped the CD and found methamphetamine in his pocket.

The CD then told officers that Defendant had provided him with the methamphetamine in the



2
    The government argues that Defendant has failed to make the initial showing that would entitle him to a Franks
    hearing. But because the Court was already hearing evidence on the other issues raised in the motion to suppress,
    it opted to hear evidence on the Franks issue as well, which is within its discretion to do. See United States v.
    Herrera, 782 F.3d 571, 573 (10th Cir. 2015) (“Nothing in [Franks] or the logic on which it rests suggests a district
    court must forswear an evidentiary hearing unless the defendant’s motion makes one constitutionally
    compulsory.”).
3
    Defendant’s motion also argues that the amount of methamphetamine found on the CD was misrepresented in the
    affidavit. But Defendant withdrew that argument after understanding the discrepancy between grams and gross
    grams.




                                                           5
           Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 6 of 15




driveway of 3524 SE California Avenue, that Defendant and Miller distribute methamphetamine

from the property, and that the CD had purchased or traded for methamphetamine from Defendant

and Miller on at least 20 occasions. The affidavit also stated that the CD was a self-admitted

methamphetamine user and that he was cooperating in hopes of receiving judicial consideration

on a possible possession charge but had not been promised judicial leniency.

         Although Special Agent Olberding had run the CD’s criminal history before completing

the affidavit, he did not include that the CD was currently on probation for a felony conviction for

attempted robbery, which included a 21-month sentence if the CD violated probation, see Doc. 71-

3 and Doc. 71-4, or that the CD had a prior conviction for identify theft, see Doc. 71-2. The Court

therefore evaluates whether Special Agent Olberding recklessly or intentionally omitted this

information, and whether it was material to the issuance of the warrant.

                  1.       There are no facts evidencing recklessness in the omission of
                           information from the search warrant affidavit.

         On the first element, Defendant has presented no information that Special Agent Olberding

recklessly omitted information about the CD’s criminal history. 4 Instead, Defendant argues that

the Court can infer recklessness because the omitted facts were critical to the finding of probable

cause. Doc. 71 at 9. Although the omission of facts under particularly egregious circumstances

may warrant such an inference, such an inference is not automatic or mandatory just because

information was omitted. Kapinski v. City of Albuquerque, 964 F.3d 900, 908 (10th Cir. 2020).

         The Court does not find sufficiently egregious facts to infer recklessness in this case. Here,

Special Agent Olberding candidly testified that he ran the CD’s criminal history before writing the

affidavit. But he said he did not include the CD’s full history in the affidavit because he believed


4
    Defendant does not argue intentional omission. But for the same reasons discussed above, the Court does not find
    that Special Agent Olberding intentionally omitted any information.




                                                         6
            Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 7 of 15




the CD’s statements merely corroborated his own observations, which he was primarily relying on

in the affidavit, as opposed to the CD’s credibility. The Court finds this testimony credible and

does not discern any reckless intent in not including the CD’s criminal history. The Court notes

that the affidavit still included some facts going to the CD’s credibility, including that he frequently

bought and used methamphetamine and that he was cooperating in hopes of getting judicial

leniency on a possession charge. This supports a conclusion that Special Agent Olberding was not

trying—recklessly or otherwise—to mislead regarding the CD’s credibility. See id. at 908.

                2.     The omitted information was not material to probable cause.

       Nor does the Court find that the omitted information was material to issuance of the

warrant. To determine materiality, a court considers whether the affidavit would still support

probable cause if the omitted information had been included. Moses, 965 F.3d. at 1113. If the

omitted information negates probable cause, the omission is material. See id. Probable cause is

determined by whether the totality of the circumstances establish a “fair probability that

contraband or evidence of a crime will be found in a particular place.” Id. (internal quotations

omitted).

       The Court finds that the affidavit would have still supported probable cause if Special

Agent Olberding had included the omitted information about the CD’s criminal history. First, the

affidavit was not dependent on the credibility of the CD. It was largely based on Special Agent

Olberding’s own observations after learning information from the DEA that methamphetamine

was being sent to and distributed from 3524 SE California Avenue. He observed the property

multiple times over two months and observed several instances that indicated to him, based on his

training and experience, that drug transactions were occurring. These suspicions were confirmed

when Special Agent Olberding observed the CD meet with Defendant and put something into his




                                                   7
         Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 8 of 15




pocket, which was revealed to be methamphetamine when officers stopped the CD shortly

thereafter. The CD’s statements merely corroborated Special Agent Olberding’s direct

observations. Accordingly, detailed statements about the CD’s credibility would not have been

essential to a finding of probable cause because probable cause was not dependent on the CD’s

statements. See United States v. Danhauer, 229 F.3d 1002, 1006 (10th Cir. 2000) (“When there is

sufficient independent corroboration of an informant’s information, there is no need to establish

the veracity of the informant.”).

       Second, the affidavit did include information about the CD’s credibility. The affidavit

made clear that the CD was an admitted methamphetamine user and that he was cooperating in

hopes of receiving leniency on a drug-possession charge. Although the additional information

about the CD’s criminal history would have perhaps provided more information about the CD’s

credibility, it would have been largely cumulative and unlikely to negate probable cause, especially

given Special Agent Olberding’s own observations. See United States v. Avery, 295 F.3d 1158,

1167-68 (10th Cir. 2002) (noting that a failure to mention an informant’s detailed criminal history

would not have affected issuance of the warrant because the magistrate had been put on notice

about the informant’s past drug use and other criminal activity), abrogated on other grounds by

United States v. O’Brien, 560 U.S. 218, 235 (2010).

       Accordingly, because there were no reckless and material omissions, the Court denies

Defendant’s motion to the extent it seeks to suppress the fruits of the search warrant under Franks.




                                                 8
            Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 9 of 15




         B.       Search of the RV

         Defendant’s second argument is that the search of the RV exceeded the scope of the search

warrant because it did not describe with particularity the RV as a place to be searched. On this

point, Defendant seeks suppression of the methamphetamine found in the RV.5

         Under the Fourth Amendment, warrants must be based on probable cause and describe

“particularly” the place to be searched and the people or things to be seized. U.S. Const. amend.

IV. The particularity required depends on the facts of the case. United States. v. Williamson, 1 F.3d

1134, 1136 (10th Cir. 1993). “Practical accuracy” controls whether a search warrant adequately

describes the place to be search as opposed to “technical precision.” Id. (internal quotations

omitted). The ultimate question is whether the place to be searched is described with enough

particularity that “the executing officer can locate and identify it with reasonable effort.” Id. at

1135-36 (internal quotations omitted).

         The affidavit and search warrant described the place to be searched as “The Premises of:

3524 SE California Ave., Topeka, Kansas, utilized by Dwayne ALLEN and Daniel Miller,

detached garage and associated vehicles.” It did not mention the RV. This is because Special Agent

Olberding was not aware there was an RV on the property until it was discovered behind the garage

during execution of the warrant. The RV was not viewable from where Special Agent Olberding

conducted surveillance. Who owns the RV is not known.6 Special Agent Olberding testified that



5
    Defendant does not seek to suppress all the evidence found during the search—just the evidence found in the RV.
    Doc. 71 at 19. In his motion, Defendant states that approximately 30 grams of methamphetamine were found. At
    the hearing, however, the parties clarified that less than one gram was found during the search of the RV.
6
    At the hearing, the Court raised this issue and whether it would affect Defendant’s standing to challenge the search
    of the RV, but neither party has addressed the issue in the briefing. Although it is Defendant’s burden to establish
    standing, the government has not challenged Defendant’s standing to challenge the search of the RV, likely because
    the government’s position is that the RV could be considered part of the premises “utilized” by Defendant. As
    discussed below, there is evidence supporting this conclusion, including the location of the RV and statements by
    Miller.




                                                           9
           Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 10 of 15




the RV was attached to the garage in some way, possibly by power cords, though he could not

recall exactly how it was attached. The RV did have power, but it was cluttered and did not appear

to have anyone living in it. Special Agent Olberding could not recall any other facts about the RV,

including what type of RV it was or whether it was operational.

                   1.       There are no facts regarding whether the RV could be considered a
                            “vehicle” under the search warrant.

         Defendant first argues that the search of the RV was not covered by the warrant’s reference

to vehicles because an RV is not a typical vehicle and because there are no facts in this case

indicating that the RV was being used as a vehicle. Doc. 71 at 20. Defendant relies primarily on

United States v. Briscoe.

         In Briscoe, the warrant covered the “residence, outbuildings and vehicles” at an address.

United States v. Briscoe, 2017 WL 1908594, at *1 (D. Kan. 2017). Officers knew of the existence

of the RV before seeking a search warrant7 and knew that it was occupied. Id. The defendants were

found sleeping inside the RV at the time of the search. Id. After the defendants challenged the

search of the RV as exceeding the scope of the warrant, the government argued the search was

authorized because the RV is a “vehicle.” Id. at *2. The court in Briscoe disagreed, noting the RV

was not a typical vehicle, the defendants were sleeping in the RV at the time of the search, and

that officers knew about the RV and that the defendants were occupying it before executing the

search warrant. Based on these facts, the defendants had a reasonable expectation of privacy and

the RV required a separate warrant. Id. at *6; see also State v. Martini, 799 P.2d 184, 185-86 (Or.

Ct. App. 1990) (finding a search of a travel trailer exceeded the scope of a warrant where officers

knew of the existence of the trailer before executing the warrant and where the trailer had extension


7
    The original order in Briscoe stated that law enforcement learned of the existence of the RV after the search warrant
    was obtained but before it was executed. But an order on reconsideration clarified that law enforcement observed
    the RV before the affidavit was filed. United States v. Briscoe, 2017 WL 2591633, at *1 (D. Kan. 2017).




                                                           10
          Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 11 of 15




cords running to it and a dog tied to the door); Rodgers v. State, 264 So. 3d 1119, 1123 (Fla. Dist.

Ct. App. 2019) (suppressing the search of an RV with an awning and septic line affixed to the

ground, connected to the main house by utility lines, and registered to and occupied by a third

party who was present and refused entry to officers).

         The Court notes that the facts in this case are distinct from the facts in Briscoe, as

Defendant’s counsel forthrightly acknowledged at the hearing. Here, there is no indication that

anyone was living in the RV (even though it maybe had power) or that officers knew of the

existence of the RV before they discovered it during execution of the search warrant. Those facts

were significant to the determination in Briscoe that “the RV is not a typical ‘vehicle’” and that

the defendants had a reasonable expectation of privacy in it. Briscoe, 2017 WL 1908594, at *6.

         But the Court also agrees with Defendant that there are no facts in the record to suggest

that the RV here should be considered a “vehicle” under the terms of the warrant. Other than the

fact that the parties all describe it as an RV—a recreational vehicle—there are almost no facts

describing the RV in this case at all, including what type of RV it was (i.e. self-propelled or a type

that had to be towed), whether it was operational or movable, whether it was licensed, or when it

had last been moved. To the contrary, the testimony at the hearing was that the RV was functioning

more like a storage building than a vehicle. Compare United States v. Houck, 888 F.3d 957, 961

(8th Cir. 2018) (finding officers’ conclusion that an RV was a vehicle to be reasonable where it

had fully inflated tires, could be mobile in 30 minutes, was parked in a driveway next to a truck

that could tow it, and was not permanent affixed to any structure).8 Based on these facts, the Court

cannot conclude that the warrant’s reference to “vehicles” covered the RV.




8
    Other than a brief suggestion that the RV could be considered a vehicle, the government does not clearly argue
    that the RV fell within the scope of the warrant by its use of the word “vehicles.” Doc. 78 at 10-11.




                                                       11
           Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 12 of 15




                  2.        The search warrant’s reference to the “premises” of the address was
                            sufficiently particular to include the RV discovered during execution of
                            the search.

         Defendant instead argues that the RV in this case “was more like a building and less like a

vehicle.” Doc. 71 at 21. Because it was not described with particularity in the search warrant,

Defendant maintains it was outside the scope of the search. Id. at 20-21. The government responds

that the search warrant adequately described the RV because the warrant described the place to be

searched as the “premises” of 3524 SE California Avenue being “utilized” by Defendant and Miller

and the RV falls within that description. Doc. 78 at 10-11.

         Where a warrant extends to the curtilage of the residence, it extends to structures found

within the curtilage. See Rodgers, 264 So. 3d at 1122;9 see also United States v. Griffin, 827 F.2d

1108, 1114-15 (7th Cir. 1987) (holding that “premises” extends to the land and buildings on the

land, even if only specific structures are mentioned); cf. United States v. Montgomery, 527 F.3d

682, 687 (8th Cir. 2008) (“Police may lawfully search all buildings, containers, and vehicles on

the property to be searched in which the contraband sought might be found.”). The Tenth Circuit

has also recognized that a search of fixed premises can extend into separate areas within those

premises, even if separate acts of entry and opening are required. See United States v. Smith, 363

F. App’x 629, 632 (10th Cir. 2010).




9
    This does not necessarily extend to other dwellings on the property. Rodgers, 264 So. 3d. 1122. As explained
    above, there are no facts that Defendant or anyone else was living in the RV. The Court also notes that the Tenth
    Circuit has held that a search warrant for the “premises” described only by a subdivision lot description does not
    necessarily extend to the residence on that lot. United States v. Dahlman, 13 F.3d 1391, 1395 (10th Cir. 1993)
    (noting that a warrant referring to “premises” but only describing the property by lot number is not specific enough
    to covers search of residence on the property); but see United States v. Williams, 687 F.2d 290, 293 (9th Cir. 1982)
    (holding that reference in warrant to “premises” extended to buildings and structures on land); United States v.
    Meyer, 417 F.2d 1020, 1023 (8th Cir. 1969) (holding that the word “premises” extends to the land and the buildings
    on the land). Dahlman also indicated that a warrant specifically authorizing the search of buildings at a particular
    address is distinguishable. Dahlman, 13 F.3d at 1395.




                                                          12
            Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 13 of 15




          This logic extends to RVs, campers, and trailers. See United States v. Napoli, 530 F.2d

1198, 1200 (5th Cir. 1976) (finding that a search of the “premises” of a street address extended to

a camper in the driveway); United States v. Noriega, 1993 WL 83508, *2 (9th Cir. 1993) (holding

that search warrant for the “premises” of an address extends to all parts, even though a motor home

searched was not described in the warrant); Norman v. State, 931 S.W.2d 96, 98-99 (Ark. 1996)

(upholding the search of a small camper trailer where the warrant covered “premises” and “the

definition of the term ‘premises’ includes both the land of the property and the buildings and

structures thereon”); cf. United States v. Sturmoski, 971 F.2d 452, 458 (10th Cir. 1992) (finding

that search warrant extended to search of horse trailer found within the curtilage even though trailer

was not specifically identified in warrant because search of “premises” extends to vehicles within

the curtilage);10 but see Martini, 799 P.2d at 186 (rejecting argument that a travel trailer is an

“outbuilding”).

          Based on this, the Court finds that the search of the RV falls within the description of the

place to be searched stated in the warrant, namely the “premises” of 3524 SE California Avenue

utilized by Defendant and Miller. The RV was functioning as a storage building on the property,

and Special Agent Olberding had reason to believe it was being utilized by Defendant and Miller,

both because Miller told officers it was being utilized by Defendant and because of the location of

the RV. He testified that the RV was somehow attached to the detached garage, which was

specifically mentioned in the warrant as a place to be searched. Although the RV itself was not



10
     In Sturmoski, the Tenth Circuit noted that the “search team discovered the horse trailer within the curtilage of the
     premises described by the search warrant.” Sturmoski, 971 F.2d at 458. But it also referred to the horse trailer as a
     vehicle. Id.; see also United States v. Gottschalk, 915 F.2d 1459, 1461 (10th Cir. 1990) (holding that a “search
     warrant authorizing a search of a certain premises generally includes any vehicles located within its curtilage if the
     objects of the search might be located therein”). To the extent the RV in this case could be considered a vehicle,
     these cases would suggest that the search of the RV would be proper under the terms of the warrant. But as noted
     above, there are no facts that would support that conclusion.




                                                            13
        Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 14 of 15




specifically mentioned in the warrant, that was because its existence was not known until after the

search warrant was executed. Accordingly, the Court finds that the search warrant’s description of

the premises of 3524 SE California Avenue utilized by Defendant and Miller was sufficiently

particular, in that it sufficiently described the premises at a specific address and all known

structures at that address. Officers’ conclusion that this description covered the RV was reasonable.

       C.      Voluntariness of Defendant’s Statements

       Defendant’s third argument challenges the voluntariness of his statement to law

enforcement. When a defendant objects to admission of incriminating statements, he is entitled to

a hearing on the voluntariness of his confession. Jackson v. Denno, 378 U.S. 368, 380 (1964). The

voluntariness of a statement is based on the totality of the circumstances. United States v. Toles,

297 F.3d 959, 965-66 (10th Cir. 2002). Factors considered include the “(1) the age, intelligence,

and education of the defendant; (2) the length of detention; (3) the length and nature of the

questioning; (4) whether the defendant was advised of his constitutional rights; and (5) whether

the defendant was subjected to physical punishment.” Id. at 966. “While no factor alone is

dispositive, a movant seeking suppression of a confession faces an uphill battle if he was

Mirandized.” United States v. Ravenell, 810 F. App’x 625, 629 (10th Cir. 2020).

       Here, Defendant makes no specific arguments in his motion about how his statements to

police were not voluntary and instead holds the government to its burden of proving voluntariness.

The Court finds the government has met its burden.

       All Defendant’s incriminating statements were recorded, and that recording was played at

the hearing. Defendant was 57 years old at the time and answered all questions appropriately.

During the questioning, Defendant acknowledged his criminal history, and thus he would have

been experienced in dealing with law enforcement. Defendant was in custody at the time he




                                                 14
        Case 5:19-cr-40101-HLT Document 81 Filed 10/30/20 Page 15 of 15




answered questions. The questioning lasted only approximately three minutes and occurred in the

driveway of his home during daylight hours. Although the SWAT team initially had to break down

the door to execute the search warrant, Defendant’s statements to law enforcement were made

after all individuals had been removed from the house. While he was questioned, Defendant was

handcuffed and either sitting on some stones near the driveway or in a chair. Water was available

to Defendant. Two law enforcement officers—Special Agent Olberding and Shawnee County

Sergeant Glenn Hawks—were present, and both were wearing street attire and had taken off their

raid gear. Sergeant Hawks may have had an open-carry holster, but Special Agent Olberding’s

weapon was concealed. There is no evidence that either officer brandished his weapon at any point

during questioning. Although Special Agent Olberding told Defendant that he was facing serious

federal charges, his tone was conversational. Defendant was advised of his constitutional rights

and read his Miranda warnings before he answered any questions. Although he initially answered

questions, when he asked for an attorney, all questioning stopped. There is no indication or

allegation that Defendant was subjected to physical punishment.

       Under these circumstances, the Court finds that Defendant’s incriminating statements to

law enforcement were voluntary.

III.   CONCLUSION

       THE COURT THEREFORE ORDERS that Defendant’s Motion to Suppress Evidence

(Doc. 71) is DENIED.

       IT IS SO ORDERED.

       Dated: October 30, 2020                      /s/ Holly L. Teeter
                                                    HOLLY L. TEETER
                                                    UNITED STATES DISTRICT JUDGE




                                               15
